Citation Nr: 0613564	
Decision Date: 05/10/06    Archive Date: 05/17/06

DOCKET NO.  04-11 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for service connection for a left leg disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from January 1943 to April 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2003 by the 
Department of Veterans Affairs (VA) Montgomery, Alabama 
Regional Office (RO).

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2005).


FINDINGS OF FACT

1.  An appeal of the June 2001 rating decision declining to 
reopen the claim for service connection for a left leg 
disorder was never perfected; that decision is final.

2.  Evidence presented since June 2001 decision is 
duplicative or cumulative of evidence previously considered.


CONCLUSIONS OF LAW

1.  The June 2001 rating decision denying service connection 
for a left leg disorder is final.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103 (West 2002).

2.  New and material evidence sufficient to reopen a claim 
for service connection for a left leg disorder has not been 
presented.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 
3.156(a), 20.1100 (2001).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Assist

In July 2002, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing the notice required by 
§ 5103(a) and § 3.159(b) for both a request to reopen and a 
claim for service connection.  Although there was no 
specified notice as to what constitutes new and material 
evidence in this case, see Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. March 31, 2006), there was no resulting 
prejudice to the veteran.  The veteran has been informed by 
numerous Board decisions, rating decisions, to include the 
February 2003 rating decision for this appeal, and statements 
of the case as to what evidence is necessary to reopen his 
case and establish service connection.  In addition, the 
veteran has failed to provide any evidence that could be 
construed as truly "new", meaning no version of it had been 
seen before.  The fact that the veteran has recycled evidence 
previously submitted, and admits as much in several 
statements, indicates that there are no outstanding relevant 
records for this claim, and that there is no prejudice from 
the Board deciding this claim.  

Because the request to reopen has been denied, any question 
as to the appropriate disability rating or effective date is 
moot, and there can be no failure-to-notify prejudice to the 
veteran.  See Dingess/Hartman v. Nicholson, Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The VA has also done 
everything reasonably possible to assist the veteran with 
respect to his claim for benefits, such as obtaining medical 
records.  Consequently, the duty to assist and notify has 
been met.

II.  Applicable Laws and Analysis

The veteran alleges that the RO erred in refusing to reopen 
and grant his claim for service connection for a left leg 
disorder.  The veteran has made numerous requests to reopen 
this claim for service connection for his left leg 
previously, and was denied most recently in June 2001.  

The June 2001 RO decision is final based on the evidence then 
of record.  38 U.S.C.A. § 7105.  However, a claim will be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decision-makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
The veteran's original claim for service connection and 
requests to reopen have been denied due to lack of evidence 
indicating that a chronic left leg disorder was incurred in 
or aggravated by service, or that the current disorder is 
connected to service.  

Additional evidence submitted by the veteran is not new and 
material.  Much of the evidence submitted is duplicative of 
evidence previously considered, a fact that the veteran 
admits in several submitted statements, to include his March 
2004 Form 9.  Non-duplicative evidence submitted includes 
treatment records, statements from a private physician, and a 
hearing transcript.  The treatment records show treatment for 
a variety of conditions, to include left leg complaints 
(chronic venous insufficiency), but this diagnosis has 
already been established.  Records considered previously 
indicate that the veteran has a current left leg disorder; 
additional records that only serve to corroborate that 
finding, such as the treatment records, are cumulative and 
not new and material.  The veteran's physician also submitted 
statements that the veteran's current disorder could not be 
disassociated from leg problems in service.  The statements 
submitted are mere reiterations of statements from the same 
doctor considered in previous requests to reopen.  As such, 
they too are merely cumulative of previously considered 
evidence.  Finally, the hearing transcript is not new and 
material in that it too reiterates statements considered in 
the previous decisions.  Consequently, new and material 
evidence has not been submitted; the request to reopen is 
denied.


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for lumbosacral strain.  The 
request to reopen the claim is denied.



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


